Citation Nr: 0802088	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss is of service origin.

2.  Tinnitus is of service origin.

3.  The veteran has a current diagnosis of PTSD.

4.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

5.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
November 2003, after the enactment of the VCAA.

A letter dated in December 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was asked to identify any VA or 
private medical treatment.  The various types of evidence 
that might support his claims were listed.  The letter 
outlined VA's responsibilities with respect to obtaining 
evidence on the veteran's behalf.  The veteran was informed 
of what the evidence needed to show to support service 
connection claims.  The veteran was asked to submit any 
relevant evidence to the RO.  The veteran was informed that 
the RO needed specific details of all combat related 
incidents that resulted in his PTSD diagnosis.  He was 
provided with a PTSD questionnaire and told to complete and 
return it.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the veteran's claim of entitlement to service 
connection for PTSD is being denied, no effective date or 
disability rating will be assigned, so any notice deficiency 
is moot.  With regard to the claims that are granted herein, 
the RO will remedy this notice deficiency when implementing 
the award.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.

Bilateral Hearing Loss and Tinnitus

The veteran has contended that his bilateral hearing loss and 
tinnitus are due to noise exposure in service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's service medical records are negative for any 
complaints related to bilateral hearing loss or tinnitus.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

A private treatment record dated in May 2000 shows the 
veteran believes his tinnitus began in approximately 1987.

In June 2004, the veteran underwent VA examination with QTC 
services.  He reported exposure to noise at various times 
during his active service.  He currently complained of 
constant ringing in his ears and hearing difficulties, 
especially in a noisy environment.  The audiological 
evaluation performed revealed a hearing loss disability for 
VA purposes.  Audiometric testing in the right ear revealed a 
30-decibel loss at the 500 Hz level, a 20-decibel loss at the 
1000 Hz level, a 35-decibel loss at the 2000 Hz level, a 40-
decibel loss at the 3000 Hz level, and a 55-decibel loss at 
the 4000  Hz level.  Testing in the left ear revealed a 20-
decibel loss at the 500 Hz level, a 25-decibel loss at the 
1000 Hz level, a 35-decibel loss at the 2000 Hz level, a 40-
decibel loss at the 3000 and a 55-decibel loss at 4000 the Hz 
level.  Following examination, the veteran was diagnosed with 
hearing loss at certain levels in both ears.  The provider 
also diagnosed bilateral tinnitus and indicated the cause was 
suspected to be noise exposure and, more likely than not, the 
same cause as the hearing loss.

The record shows that the veteran has a current hearing loss 
disability for VA purposes as well as tinnitus as a result of 
inservice noise exposure.  While the examiner did not 
specifically state that the veteran's hearing loss and 
tinnitus were due to noise exposure he experienced in 
service, the only noise exposure that was referenced in the 
examination report was that which the veteran described 
during his active duty.  Therefore, resolving any doubt in 
favor of the veteran, the Board concludes that the examiner 
was referring to the veteran's described in-service noise 
exposure in rendering that opinion.  The Board also finds 
that the veteran is competent to report his exposure to noise 
while in service.  Therefore, in the absence of any competent 
opinion to the contrary, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's hearing 
loss and tinnitus are due to his active service.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, service 
connection is granted.

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A review of the record shows the veteran was diagnosed with 
PTSD in December 2003.  Therefore, he satisfies the first 
element necessary for service connection for PTSD.

With regard to a verified stressor, the Board notes that, 
while the veteran has contended that he engaged in combat in 
service, there is no evidence in the service personnel or 
medical records to corroborate this statement.  The veteran's 
separation document (DD Forms 214) does not show that he 
received any awards and/or decorations indicative of combat 
involvement, and none of those records otherwise provides 
evidence of participation in combat situations.  Therefore, 
there is no verifying evidence that the veteran engaged in 
combat.

Since there is no corroborating evidence that the veteran 
engaged in combat during his active service, the veteran must 
provide evidence such that a claimed stressor may be verified 
to satisfy a claim for service connection for PTSD.  In 
December 2003, the RO sent the veteran a PTSD questionnaire, 
informed him that he needed to provide details regarding his 
claimed stressors, and told him to return it to the RO.  The 
veteran did not submit a PTSD questionnaire.

In a June 2006 written statement, the veteran indicated that 
he witnessed shocking carnage while in Vietnam.  He indicated 
that he helped put soldiers' body parts back in body bags.  
He cradled dying soldiers in his arms.  The veteran also 
stated that he experienced incoming artillery and rockets 
while in service.  He feared for his life.

In September 2007, the veteran testified before the 
undersigned.  He indicated that his location in Vietnam 
received a lot of incoming mortars.  He was more terrified 
when he was at the landing zone.  He aided in handling the 
bodies of dead soldiers.  He witnessed soldiers with their 
legs amputated.  The veteran also described that he had to be 
constantly on guard as to the infantrymen, because they were 
high on drugs and would become violent.

While the veteran provided some information in June 2006 and 
September 2007 regarding the claimed stressful events that 
led to his PTSD, he has not provided details such as dates, 
locations, or specific names of individuals.  Without such 
information, the RO is unable to attempt verification of 
these stressors.  The veteran has only provided general 
information regarding his service while in Vietnam.  The 
veteran was specifically asked in December 2003 to complete 
the PTSD questionnaire and provide detailed information 
regarding his stressors.  He did not provide such 
information.  Since there is no corroborating evidence that 
the veteran engaged in combat and since he has not provided 
information about stressors with which the RO could conduct 
further investigation, the Board finds that service 
connection for PTSD must be denied.

Finally, the Board notes that, while the veteran has been 
diagnosed with PTSD, and that such disorder arose and was 
first documented many years after he left service, neither 
the service records nor any medical opinion of record shows a 
link between any mental disorder and the veteran's military 
service.  Indeed, his service medical records are negative 
for any complaints or treatment of any mental disorder.  He 
therefore cannot be directly service connected for this 
disorder, in the absence of competent evidence establishing 
the existence of a stressor to support a diagnosis of PTSD.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As discussed above, while the competent evidence of record 
might establish that the veteran has a clinically supported 
diagnosis of PTSD, he has not provided information with which 
the RO could attempt to verify an in-service stressor or 
stressors.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


